           Case 2:18-cv-00225-NDF Document 47 Filed 12/03/19 Page 1 of 13



Laurence Stinson
Scott Stinson
STINSON LAW GROUP, P.C.
1421 Rumsey Avenue
Cody, Wyoming 82414
307.587.0300
Fax: 307.527.6092
Email: laurence@stinsonlawyers.com

Tom Keegan
KEEGAN, KRISJANSONS, & MILES, PC.
1233 Bleistein
Cody, Wyoming 82414
307.587.2385
t.keegan@kkmattorneys.com

Attorneys for Plaintiffs




                             IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF WYOMING

                                                           )
 RODNEY MIEARS and MARIAN                                  )
 MIEARS, husband and wife,                                 )   Civil Action No. 18-CV-225-NDF
                                                           )
                    Plaintiff,                             )
                                                           )
          vs.                                              )
                                                           )   PLAINTIFFS’ TRAVERSE AND
 SYSCO MONTANA, INC.                                       )   RESPONSE TO DEFENDANT’S
                                                           )   MOTION FOR SUMMARY
                     Defendant.                            )   JUDGMENT, DOCUMENT 40.
                                                           )
                                                           )

         COMES NOW Plaintiffs, by and through their counsel, Stinson Law Group, P.C., and

Keegan, Krisjansons, & Miles, P.C., and hereby submit their Traverse and Response to

Defendant’s Motion for Partial Summary Judgment on Plaintiffs’ Direct Negligence Claim

Against Defendant, [Doc. 40], and supporting brief, [Doc. 41].



Miears v. Sysco / Plaintiffs’ Response to ECF Doc 40/41.
Page 1 of 13
           Case 2:18-cv-00225-NDF Document 47 Filed 12/03/19 Page 2 of 13



                                                 I.        OVERVIEW

         In its second Motion for Summary Judgment [Doc. 40] and brief [Doc. 41] (herein Second

Motion), Defendant seeks dismissal of the “direct negligence claim against Defendant.” [Doc 40,

p. 1.] Plaintiffs are asserting a “direct claim” against Defendant for punitive damages based on its

own conduct.1 The negligence claims asserted against Defendant are based on the negligence of

Defendant’s driver and imputed to Defendant by operation of Wyoming law. Defendant has now

admitted that its driver was working in the course and scope of employment and is indeed

negligent. [Doc. 41, pp 3-4.]

         Thus, the Second Motion is confusing. Plaintiff has sued Defendant for its driver’s

negligent conduct and Defendant admits that its driver was negligent …. but also seeks summary

judgment on the negligence claim? It appears what Defendant actually seeks is the exclusion of

evidence that show foreseeability or evidence that the crash caused the injuries. Defendant relies

on its misreading of Bogdanski v. Budzik, supra, 408 P.3d 1156 (2018), and incorrectly claims the

Wyoming Supreme Court held such facts are irrelevant once vicarious liability is admitted. [Doc.

41, p. 4.]. Defendant’s argument boldly misstates the law in Wyoming.

         Plaintiffs’ response is threefold. First, Defendant ignores the fact that Plaintiffs did not

plead vicarious liability but rather pled imputed liability and agency. [Doc. 42, Amended

Complaint, ¶¶8, 9, 10, 25, 27.] In Bogdanski, the Wyoming Supreme Court said that, “direct

negligence claims effectively impute the employee's liability for his negligent conduct to the

employer, similar to vicarious liability.” Bogdanski v. Budzik, supra, 408 P.3d 1156, ¶22 (2018).

Second, Defendant’s driver Friede is the agent of Defendant and Defendant is legally responsible



1
  Plaintiffs incorporate their response to Defendant’s Motion for Summary Judgment on Punitive Damages herein as
the history and reasoning set forth therein are germane and relevant in responding to the Second Motion and Second
Brief. Plaintiffs suggest it would be helpful to the Court to read that Response first.

Miears v. Sysco / Plaintiffs’ Response to ECF Doc 40/41.
Page 2 of 13
           Case 2:18-cv-00225-NDF Document 47 Filed 12/03/19 Page 3 of 13



for his conduct, including the circumstances that led to the crash. Restatement of the Law, Third,

§2.04 Agency.          Third, the circumstances that caused the crash are evidence that bears on

foreseeability and causation, which the Defendant has not admitted. Tort liability requires that the

harm that befell a plaintiff was foreseeable by the tortfeasor and plaintiff must show that the

injuries incurred were foreseeable by the appellee. Lucero v. Holbrook, 2012 WY 152, ¶ 11, 288

P.3d 1228, 1233 (Wyo. 2012). Therefore, such evidence is relevant. F.R.E. 401, 402.

         Defendant’s motion is more akin to a liminal motion seeking to preclude trial testimony or

evidence of the circumstances that led to the crash (including the training of its driver, James

Friede). Plaintiffs do not agree. Defendant’s position is both factually and legally incorrect and

is disputed. Summary judgment on such evidence is inappropriate.

                                       II.          STANDARD OF REVIEW

          Under Fed.R.Civ.P. 56(c), summary judgment is only appropriate if the pleadings and

admissible evidence produced during discovery, together with any affidavits, show “there is no

genuine issue as to any material fact and that the moving party is entitled to judgment as a matter

of law.” Western Diversified Services, Inc. v. Hyundai Motor America, Inc., 427 F.3d 1269, 1272

(10th Cir. 2005). An issue is “genuine” if there is sufficient evidence on each side so that a rational

trier of fact could resolve the issue either way. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986). The non-moving party is entitled to all reasonable inferences from the factual record,

which is viewed in the light most favorable to the party opposing summary judgment. Matsushita

Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).

                                             III.    RELEVANT FACTS

         The facts within this section are also included in Plaintiffs’ Response and Traverse to

Defendant’s Motion for Summary Judgment on Punitive Damages.                  Plaintiff relies on the



Miears v. Sysco / Plaintiffs’ Response to ECF Doc 40/41.
Page 3 of 13
           Case 2:18-cv-00225-NDF Document 47 Filed 12/03/19 Page 4 of 13



testimony of James Friede, Defendant’s agent and driver; the opinions of Plaintiffs’ retained expert

Whitney Morgan; and the opinions of the physicians for Plaintiff Rodney Miears physicians to

prove causation of injuries and foreseeability of the crash. Plaintiffs are required to prove

causation of injuries and foreseeability and Defendant has stipulated to neither.

         a. James Friede Says Lack of Experience, Instruction, and Supervision Caused the
            Crash.

         Defendant owns and operates a trucking delivery business in Billings, Montana, which

delivers year-round throughout Montana, northern Wyoming, eastern Idaho, and the western parts

of North and South Dakota. Ex. 1, Frank Depo., 7:16 – 9:2; 17:20 – 18:4. In 2015, and other

recent years, Defendant operated approximately 100 trucks and employed approximately 120

drivers, who drove approximately 5.5 to 5.7 million miles per year. Ex. 1, Frank Depo., 22:2 –

24:25. Defendant acknowledges that its operations present a recognizable risk to the public. Ex.

1, Frank Depo., 29:8-29:17.

         On June 15, 2015, a Sysco Montana tractor trailer crashed into Wyoming Highway Patrol

Trooper Rodney Miears. [Doc. 42, Amended Complaint, ¶.11] Sysco’s driver and employee

James Friede (Friede), unlawfully turned left in front of Rodney Miears (Miears) on Highway 14-

16-20 near Cody, Wyoming (hereinafter “the Crash”). [Doc. 42, Amended Complaint, 8.] The

crash happened when Friede was making a delivery to Yellowstone Valley Inn (YVI). [Doc. 42,

Amended Complaint, ¶¶12-13]. Defendant is now admitting fault for the crash. [Doc. 41, p. 4.]

Defendant has not admitted injury causation or that the crash was foreseeable. Defendant admitted

the crash was preventable. Ex. 1, Frank Depo., 46:4-46:9.

         Friede says that Defendant chose not to provide any instruction on where, how, or when to

deliver, or which entrance or exit to use or where to leave the delivery. Ex. 2, Friede Depo., 67:1–

8. Friede testified that Defendant did not have a method for educating drivers as to new locations,


Miears v. Sysco / Plaintiffs’ Response to ECF Doc 40/41.
Page 4 of 13
           Case 2:18-cv-00225-NDF Document 47 Filed 12/03/19 Page 5 of 13



where the entrances and exits are located, and where the food was to be delivered. Ex. 2, Friede

Depo., 66:15–25. As a result, at the time of the crash, Friede was by his own account a distracted

driver paying attention not to the road but to where he should drive his huge truck in a new area

he had not previously delivered. Ex. 2, Friede Depo., 66:4–10. Defendant has provided the court

its Exhibit A in support of its Motion for Summary Judgment on Punitive Damages. [Doc. 38, 39].

Exhibit A is the on-board video from the truck crash. The video shows Friede urgently looking

back and forth and back and forth at the parking lot into which he is trying to turn and not looking

down the road to oncoming traffic. The video demonstrates that Friede is a distracted driver and

will be helpful to a jury in determining foreseeability.

         When asked if he felt his unfamiliarity with the area and lack of instruction on where to go

for his deliveries on the day of the crash was a contributing factor to the Crash, Friede stated:

         I’d say, obviously, being somebody that’s been in the position of being new with the
    commercial driver’s license, I think just being new with the commercials driver’s license
    is a big deal, and the fact that, you know, there’s a lot of stuff that - - there’s a lot of moving
    parts with the CMV that they’re like not like a normal car. You know what I mean? And
    I think that this in itself is an issue. And then when you throw in unfamiliarity, like driving
    something like that in an unfamiliar area, yeah that… I guess you could chalk that up to a
    distraction, because it’s – unless you’ve been driving for a long time, it’s a lot harder to
    keep all that stuff straight and be able to navigate. You know what I mean?...

Ex. 2, Friede Depo., 34:1 – 35:9. Friede testified that if he had had more experience with a CMV

the accident probably could have been avoided. Ex. 2, Friede Depo., 44:9 – 20.

         Friede testified that on the day of the crash, he was concerned about the increased number

of stops on his route and that he was behind schedule. Ex. 2, Friede Depo., 105:6–107:14. His

frustrations began that morning when he arrived at Defendant’s facility to find that additional

stops, at locations to which he had never been, had been added to the Cody, Wyoming, route he

had previously driven. Ex. 2, Friede Depo., 105:12–15. These extra stops would prevent him from

being able to complete his route and make it back to Billings on the same day, given the mandatory


Miears v. Sysco / Plaintiffs’ Response to ECF Doc 40/41.
Page 5 of 13
           Case 2:18-cv-00225-NDF Document 47 Filed 12/03/19 Page 6 of 13



maximum daily hours allowed by the Department of Transportation. As a result, Friede was

distressed that Defendant failed to warn him that this particular route likely required that he be

away overnight, he did not have an over-night bag, and was not prepared to stay over-night. Ex.

2, Friede Depo., 107:1–14. Then on one of his first stops2, the stack of his truck (which he called

the CMV for commercial motor vehicle) became stuck inside the parking awning near a BBQ

delivery stop. Ex 2, Friede Depo., 105:22–106:6. This caused Friede delay in continuing his route.

Ex. 2, Friede Depo., 106: 6-15. To make matters worse, when Friede made his delivery stop at

Dairy Queen that morning, two pallets of product fell over, requiring Mr. Friede to spend additional

time picking up and restacking the product, causing Mr. Friede to fall further behind on his

deliveries. Ex. 2, Friede Depo., 105:6–11.

         Friede stated that Defendant always stressed to never get behind on the timing of deliveries

and to maintain that standard. Id. Friede noted that meeting that standard was harder on some

routes than on others. Ex 2., Friede Depo., 60:7–14. As to the day of the crash, Mr. Friede said “I

had to have a sense of urgency for sure, yeah.” Ex. 2, Friede Depo., 60:19–61:1. Friede explained

that he was not encouraged to break the law, but there was definitely a sense of urgency pressed

upon the drivers to get the deliveries made on time, he explained: …”there was a sense of urgency

to get the job done. The sense of urgency would be their standard. They wanted you to maintain

their standard…” Ex. 2, Friede Depo., 102:20–104:17.

         The bottom line is that Friede felt the continued pressure of urgency to get his route done,

to get it done on time, and as a result of the problems he had experienced earlier in the day, to

hustle faster to finish his route. Ex. 2, Friede Depo., 108:13–21.



2
  Friede’s was unsure whether he stopped at the BBQ restaurant or Dairy Queen first on the day of the Crash.
However, since both stops occurred before the Crash, the order of the stops is immaterial as the getting the stack
stuck on the truck occurred prior to the crash with Plaintiff Rodney Miears.

Miears v. Sysco / Plaintiffs’ Response to ECF Doc 40/41.
Page 6 of 13
           Case 2:18-cv-00225-NDF Document 47 Filed 12/03/19 Page 7 of 13



         b. Whitney Morgan.

         Whitney Morgan is a retained expert for the Plaintiffs and a specialist in commercial motor

vehicle compliance, enforcement and safety of operations. Ex. 3, Morgan Depo., 1:11-14. His

report concluded that “Clearly Mr. Friede had issues at previous stops on the date of the accident

and Sysco was putting profits over safety by hiring and utilizing an entry-level driver.” Ex. 3,

Morgan Depo., 150:15 – 20. During his deposition, Mr. Morgan explained the basis for his opinion

as follows:

         The main thing that impacts the ultimate conclusion is the fact that Mr. Friede was an
         entry-level driver and he had a new route and he had more stops than he had previously
         had.

         And also, they didn’t follow through with the two-year 100,000-mile policy, Company
         policy and procedure or the 30-, 60-, and 90-day driver’s evaluation. They only did the
         30-day evaluation, so they weren’t properly monitoring him. And then they gave him
         more than he felt like he could handle on the date of the accident. And according to
         Mr. Friede himself, that’s the reason for his level of distraction at the time along with
         the fact that he had had a couple of issues arising during the day with his deliveries.

Ex. 3, Morgan Depo., 127:11 – 25; 150:17 – 153:9.

         With regards to the botched training evaluations, Morgan stated that these evaluations are

not Federal Motor Carrier Act standards but are part of Defendant’s self-identified training policies

and procedures for safety and were not followed. Ex. 3, Morgan Depo., 135:5 – 17. Morgan

further explained that based on his forty plus years of experience, “the reason for doing the training

and the evaluations is to determine whether or not the driver has demonstrated that he’s capable of

safely operating the vehicle.” Ex. 3, Morgan Depo., 136:14 – 18.

         c. Defendant Contests Injury Causation and Foreseeability.

         While Defendant is admitting Friede was its agent and was negligent, Defendant is not

admitting that Plaintiff Rodney Miears was injured in the crash. Defendant did not admit injury

causation or foreseeability in any of its filings. In its answer to amended complaint, Defendant


Miears v. Sysco / Plaintiffs’ Response to ECF Doc 40/41.
Page 7 of 13
           Case 2:18-cv-00225-NDF Document 47 Filed 12/03/19 Page 8 of 13



affirmatively asserts as a defense that Plaintiff was not injured by it and that the fault of other

actors is required under W.S. §1-1-109, which is Wyoming’s comparative fault statute.

Defendant’s expert designation specifically disputes that the injuries of Plaintiff Rodney Miears

were caused, in total or part, by the crash. [Doc 37, Defendant Expert Designation.]

                                           IV.       LEGAL ANALYSIS

         Plaintiffs’ allegations are based on black letter law and follow the relevant holdings of the

Wyoming Supreme Court and the Federal Rules of Evidence.

    a. Defendant is the Principal and is Responsible for its Agent James Friede.

         In their Amended Complaint, Plaintiffs allege that:

         8.         James Friede was the driver of the tractor-trailer at the time of the crash and is the

                    employee and agent of Defendant Sysco, who is the principal.

         9.        The conduct and/or liability of driver Friede is imputed to Defendant Sysco.

         10.        Defendant Sysco, through its agent Friede, failed to follow the safe operation and

                    driving rules and was negligent.

[Doc. 42, Amended Complaint, ¶¶ 8-10.] For the purposes of Defendant’s Second Motion, these

facts are accepted as true.

         Defendant is the principal and Friede its agent. Defendant has admitted this fact. An

employer is subject to liability for torts committed by employees while acting within the scope of

their employment. This is basic Wyoming law and is §2.04 of the Restatement of the Law, Third,

Agency. This black letter law is confirmed in the Bogdanski decision, supra. In Bogdanski, the

Wyoming Supreme Court said that, “direct negligence claims effectively impute the employee's

liability for his negligent conduct to the employer, similar to vicarious liability.” Bogdanski, supra,

at ¶22. In other words, the negligence of Friede is the negligence of Defendant and Friede’s



Miears v. Sysco / Plaintiffs’ Response to ECF Doc 40/41.
Page 8 of 13
           Case 2:18-cv-00225-NDF Document 47 Filed 12/03/19 Page 9 of 13



conduct is imputed to Defendant and it is liable for all of the conduct that led to the crash. In its

motion, Defendant appears to recognize that it is liable for its agent, but clearly misapprehends the

nature of imputed liability claims and the holding of Bogdanski.

    b. Defendant’s Reliance on Bogdanski is Misplaced.

         Defendant relies on Bogdanski for the proposition that the conduct of an employer is

irrelevant when vicarious liability is admitted. This is not the holding in Bogdanski. The Court in

Bogdanski was primarily concerned about a double recovery in cases where the driver and the

employer were named for the same conduct. Bogdanski v. Budzik, 2018 WY 7, ¶ 2, 408 P.3d 1156,

1157, ¶22 (Wyo. 2018)(emphasis added). Bogdanski sued his co-employee, Budzik, and the motor

carrier, FedEx Ground, for the same acts. Id. at ¶20. The Wyoming Supreme Court answered this

narrow question: Can Bogdanski maintain a direct negligence claim in addition to a vicarious

liability claim when FedEx has stipulated that it will be vicariously liable for Budzik's negligence,

if any? Bogdanski v. Budzik, 2018 WY 7, ¶ 2, 408 P.3d 1156, 1157 (Wyo. 2018)(emphasis added).

The answer is no.

         The court ruled that when the driver and the motor carrier are named there cannot be a

second recovery against the motor carrier for the same conduct. The court was not saying that

evidence of negligence, causation, and foreseeability was irrelevant when a motor carrier admitted

vicarious liability. The Court in Bogdanski expressly set forth its concern that a double recovery

should not occur, while confirming that evidence of negligent hiring or supervision is allowable

but that it be “tethered” to the negligent acts of an employee.

         An employer’s negligent act in hiring, supervision and retention, or entrustment is not a
         wholly independent cause of the plaintiff’s injuries, unconnected to the employee’s
         negligence. A plaintiff has no cause of action against the employer for negligent hiring, for
         example, unless and until the employee’s own negligence causes an accident.




Miears v. Sysco / Plaintiffs’ Response to ECF Doc 40/41.
Page 9 of 13
          Case 2:18-cv-00225-NDF Document 47 Filed 12/03/19 Page 10 of 13



         Stated differently, both vicarious liability and direct negligence claims are tethered to the
         employee’s tortious acts. “Derivative or dependent liability means that one element of
         imposing liability on the employer is a finding of some level of culpability by the employee
         in causing injury to a third party.” McHaffie, 891 S.W.2d at 825. As one court explained:

                   Under either theory, the liability of the principal is dependent on the negligence of
                   the agent. If it is not disputed that the employee’s negligence is to be imputed to
                   the employer, there is no need to prove that the employer is liable. Once the
                   principal has admitted its liability under a respondeat superior theory ... the cause
                   of action for negligent entrustment is duplicative and unnecessary. To allow both
                   causes of action to stand would allow a jury to assess or apportion a principal’s
                   liability twice.

Bogdanski, 408 P.3d 1156, 1163, ¶22. (Emphasis added.)

         Plaintiffs’ case and allegations fit firmly within the framework of Bogdanski. First,

Plaintiffs sued Defendant for the imputed negligence of its agent and employee truck driver. A

time-honored approach recently re-affirmed in Bogdanski. Second, the employee and agent is

negligent and Defendant has admitted it. Third, Plaintiffs “tether” the Defendant’s conduct to the

negligence of the employee as Bogdanski requires. Fourth, Plaintiffs have named only the motor

carrier, Sysco, and have not named both the driver and Defendant so there is no chance of a double

recovery that bothered the Court in Bogdanski. Bottom line, the approach Plaintiffs are taking in

their case is the exact approach blessed by the Wyoming Supreme Court in Bogdanski.

Defendant’s argument is at odds with the plain language and the express holding of Bogdanski.

Defendant is illogically and improperly arguing that once vicarious liability is admitted the facts

of the crash do not come in. Defendant’s is incorrect.

         c.        Foreseeability and Causation Remain a Jury Question.

         The information that Defendant seeks to preclude is relevant, admissible, and should go to

the jury. The Wyoming Supreme Court has squarely addressed this issue which, like agency, is

black letter law: Tort liability, however, requires that the harm that befell a plaintiff was

foreseeable by the tortfeasor. Lucero v. Holbrook, 2012 WY 152, ¶ 11, 288 P.3d 1228, 1233 (Wyo.


Miears v. Sysco / Plaintiffs’ Response to ECF Doc 40/41.
Page 10 of 13
          Case 2:18-cv-00225-NDF Document 47 Filed 12/03/19 Page 11 of 13



2012). In the case at hand, for instance, the appellants must show that the injuries they incurred

were foreseeable by the appellee. Id. Foreseeability addresses whether the harm incurred was a

natural consequence of the alleged tortfeasor's actions. The closeness of the connection between

the injury and the conduct is related to causation and contemplates whether any intervening

conduct contributed to the harm. Id. at 1234, ¶ 13. In order for proximate cause to exist, “the

accident or injury must be the natural and probable consequence of the act of negligence.” Foote

v. Simek, 2006 WY 96, ¶ 22, 139 P.3d 455, 463 (Wyo.2006).

         Plaintiffs allege that:

         As a result of the accident, Plaintiff was physically injured including, but not limited to,
         injuries to his back and spine, specifically at T7 and T8, which cause debilitating pain.
         Following the accident, Plaintiff Rodney Miears experienced pain of such severity he was
         unable to remain seated without intense aggravation of the pain. His pain continues today.
         For example, Plaintiff Rodney Miears cannot engage in the normal activities of life, such
         as standing, sitting, picking up a child, or routine household activities without pain,
         discomfort, and frustration. These injuries have left Plaintiff Rodney Miears feeling
         isolated.

And,

         As a result of the accident, Plaintiff Rodney Miears suffered, and continues to suffer,
         permanent loss of enjoyment of life, emotional distress and pain.

[Doc. 42, Amended Complaint, ¶¶ 21-22.]. Defendant denied that it caused the injuries in ¶ 21,

but admitted Plaintiff Rodney Miears was injured. Defendant denied ¶22. [Doc. 24, Answer,

¶14].

         Because Defendant contests that Plaintiff Rodney Miears was disabled and injured as a

result of the crash, Plaintiff is required to prove foreseeability and causation. Defendant did not

admit injury causation or foreseeability in any of its filings. In its answer to amended complaint,

Defendant affirmatively asserts as a defense that Plaintiff was not injured by it and that the fault

of other actors is required under W.S. §1-1-109, which is Wyoming’s comparative fault statute.



Miears v. Sysco / Plaintiffs’ Response to ECF Doc 40/41.
Page 11 of 13
          Case 2:18-cv-00225-NDF Document 47 Filed 12/03/19 Page 12 of 13



Defendant’s expert designation specifically disputes that the injuries of Plaintiff Rodney Miears

were caused, in total or part, by the crash. [Doc 37, Defendant Expert Designation.]. Plaintiffs

intend to meet their burden to prove foreseeability and legal causation of injuries by introducing

evidence as to why and how of the crash occurred. Evidence is relevant if:

    (a) it has any tendency to make a fact more or less probable than it would be without the
        evidence; and

    (b) the fact is of consequence in determining the action.

Fed. R. Evid. 401. What caused the crash, whether it was foreseeable, and whether Defendant

caused the injuries is all entirely relevant under the Federal Rules of Evidence. Relevant evidence

is admissible evidence. Fed. R. Evid. 402.

                                               V.          CONCLUSION

         Defendant has taken an untenable and unexplainable position in its Second Motion and in

its Answer to the Amended Complaint. Defendant has admitted that driver Friede was its agent

and was negligent and Defendant clearly is aware of the Bogdanski decision. Nevertheless,

Defendant moves for summary judgment on the “direct negligence” claim. Defendant takes the

illogical position that the conduct which caused the crash is not admissible or relevant and relies

on Bogdanski, which very obviously reaches an opposite conclusion when such conduct is related

to an employee’s negligence as it is here. Defendant further takes the position, albeit somewhat

impliedly, that its self-generated admission of vicarious liability – an allegation that Plaintiff never

made – nullifies the normal rules of relevancy. For the many reasons identified herein, Plaintiffs

respectfully submits that there are genuine and material disputes of fact and law and that this is not

an issue the court can resolve by summary judgment and Defendant’s Motion should be denied.




Miears v. Sysco / Plaintiffs’ Response to ECF Doc 40/41.
Page 12 of 13
          Case 2:18-cv-00225-NDF Document 47 Filed 12/03/19 Page 13 of 13



         DATED this 3rd day of December 2019.


                                                           Stinson Law Group, P.C.


                                                           By: /s/ Laurence W. Stinson
                                                           Laurence W. Stinson
                                                           1421 Rumsey Avenue
                                                           Cody, Wyoming 82414
                                                           307.587.0300
                                                           Fax: 307.527.6092
                                                           Attorney for Plaintiffs




Miears v. Sysco / Plaintiffs’ Response to ECF Doc 40/41.
Page 13 of 13
